Exhibit 10.2

AMENDMENT NO. 1

TO

BAYSAVER TECHNOLOGIES, LLC

LIMITED LIABILITY COMPANY AGREEMENT

AMONG

ADS VENTURES, INC., BAYSAVER TECHNOLOGIES, INC.

AND MID-ATLANTIC STORM WATER RESEARCH CENTER, INC.

This Amendment No. 1 dated July 17, 2015 (this “Amendment No. 1”), amends and
supplements the BaySaver Technologies, LLC (the “Company”) Limited Liability
Company Agreement (the “Agreement”) dated July 15, 2013, by and among ADS
Ventures, Inc. (“ADS/V”), BaySaver Technologies, Inc. (“BTI”) and Mid-Atlantic
Storm Water Research Center, Inc. (“Mid-Atlantic”). Unless otherwise defined in
this Amendment No. 1, capitalized terms used herein shall have the meanings
provided them in the Agreement. Except as otherwise specifically addressed by
this Amendment No. 1, the Agreement shall remain in full force and effect.

NOW, THEREFORE, in consideration of the foregoing and the respective agreements
of the parties contained herein, the parties hereby agree as follows:

1. Section 3.2 of the Agreement is hereby superseded and replaced in its
entirety with the following:

3.2. Major Matters. Notwithstanding the authority granted to the Board of
Managers set forth in Section 4.1(b), the Company shall not issue any additional
Member Units in the Company, except upon the unanimous consent of the Members.

2. Section 4.8 of the Agreement is hereby superseded and replaced in its
entirety with the following:

4.8 Voting. Except as otherwise herein specified, all determinations affecting
the conduct of the affairs of the Company shall be by the vote of the Board of
Managers. In connection with any vote of the Board of Managers, each ADS/V
Representative on the Board of Managers shall be entitled to vote one-half of
the total number of Units then held by ADS/V and each BTI/Mid-Atlantic
Representative shall be entitled to vote one-half of the total number of Units
then held collectively by BTI and Mid-Atlantic. The vote of a majority of the
Outstanding Units of the Company shall decide all matters. Any Member shall have
the right to present to the Board of Managers any matter to be voted upon by the
Board of Managers.



--------------------------------------------------------------------------------

3. Section 6.1(c) of the Agreement is hereby superseded and replaced in its
entirety with the following:

 

  (c) At any time after the end of Fiscal Year 2017, BTI and Mid-Atlantic shall
have the right to put all of their Units to ADS/V at a per Unit price equal to
the following formula:

 

  (A) the greater of (I) EBITDA for the Company’s most recent completed Fiscal
Year (based upon the final audited EBITDA of the Company for such Fiscal Year)
or (II) $4,200,000,

 

  (B) multiplied by 6, and

 

  (C) then divided by the total number of outstanding Units of the Company to
determine the per Unit price.

4. Section 6.1(d) of the Agreement is hereby superseded and replaced in its
entirety with the following:

 

  (d) At any time after the end of Fiscal Year 2016 (April 1, 2015 through
March 31, 2016), ADS/V shall have a call right requiring BTI and Mid-Atlantic to
sell all of their Units to ADS/V upon the earlier to occur of the following:
(i) the Company generating $5,000,000 EBITDA during any completed Fiscal Year
(based upon the final audited EBITDA of the Company for such Fiscal Year) or
(ii) the completion of Fiscal Year 2017. The per Unit purchase price for this
call right shall be:

 

  (A) if the call right is exercised prior to April 1, 2017,

 

  (I) EBITDA for the Company’s most recent completed Fiscal Year (based upon the
final audited EBITDA of the Company for such Fiscal Year),

 

  (II) multiplied by 7, and

 

  (III) then divided by the total number of outstanding Units of the Company to
determine the per Unit price; or

 

  (B) if the call right is exercised on or after April 1, 2017,

 

  (I) the greater of (y) EBITDA for the Company’s most recent completed Fiscal
Year (based upon the final audited EBITDA of the Company for such Fiscal Year)
or (z) $4,200,000,

 

  (II) multiplied by 6, and

 

  (III) then divided by the total number of outstanding Units of the Company to
determine the per Unit price.

 

2



--------------------------------------------------------------------------------

For purposes of calculating EBITDA, annual research and development expenses of
the Company in excess of $100,000 will be added back to EBITDA.

5. Exhibit A to the Agreement is hereby superseded and replaced in its entirety
with revised Exhibit A attached hereto.

[signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, ADS/V, BTI and Mid-Atlantic have caused this Amendment No. 1
to be executed by their authorized officers as of the day and year first above
written.

 

ADS VENTURES, INC. BAYSAVER TECHNOLOGIES, INC. By:

/s/ Joseph A. Chlapaty

By:

/s/ Thomas E. Pank

Name and Title: Joseph A. Chlapaty, President Name and Title: Thomas E. Pank,
President Date: July 17, 2015 Date: July 17, 2015

 

MID-ATLANTIC STORM WATER RESEARCH CENTER, INC. By:

/s/ Thomas E. Pank

Name and Title: Thomas E. Pank, President Date: July 17, 2015

 

4



--------------------------------------------------------------------------------

EXHIBIT A

 

Address of Principal Place of Business

  

Name and Address of Registered Agent of the Company for Service of Process

BaySaver Technologies, LLC    Corporation Trust Company 1010 Deer Hollow Drive
   1209 Orange Street Mount Airy, Maryland 21771    Wilmington, DE 19801 Attn:
Ron Vitarelli   

 

Name and Business Address of Member

  

Percentage Interest

   

Number of Units

ADS Ventures, Inc.

     65 %    65 Units

Attn: Joseph A. Chlapaty,

    

President

    

4640 Trueman Blvd.

    

Hilliard, OH 43026

    

BaySaver Technologies, Inc.

     34.992222 %    34.992222 Units

Attn: Thomas Pank, President

    

1030 Deer Hollow Drive

    

Mt. Airy, Maryland 21771

    

Mid-Atlantic Storm Water

     0.007778 %    0.007778 Units

Research Center, Inc.

    

Attn: Thomas Pank, President

    

1207 Park Ridge Drive

    

Mt. Airy, Maryland 21771

    

 

5